Name: 2012/740/EU: Commission Implementing Decision of 29Ã November 2012 amending Decision 2004/858/EC, as amended by Decision 2008/544/EC, establishing the Executive Agency for Health and Consumers in application of Council Regulation (EC) NoÃ 58/2003
 Type: Decision_IMPL
 Subject Matter: health;  executive power and public service;  economic policy;  consumption;  EU finance;  EU institutions and European civil service
 Date Published: 2012-12-01

 1.12.2012 EN Official Journal of the European Union L 331/50 COMMISSION IMPLEMENTING DECISION of 29 November 2012 amending Decision 2004/858/EC, as amended by Decision 2008/544/EC, establishing the Executive Agency for Health and Consumers in application of Council Regulation (EC) No 58/2003 (2012/740/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article (6)(1) thereof, Whereas: (1) The Executive Agency for the Public Health Programme was set up by Commission Decision 2004/858/EC (2) to manage the programme of Community action in the field of public health 2003-2008, as adopted by Decision No 1786/2002/EC of the European Parliament and of the Council (3). Decision 2004/858/EC provides for the Agency to carry out its functions until 31 December 2010 in order to execute contracts and grants signed under the Public Health Programme 2003-2008. (2) Commission Decision 2008/544/EC (4) transformed the Executive Agency for the Public Health Programme into the Executive Agency for Health and Consumers and extended its mandate until 2015. Taking account of the cost-benefit analysis which was carried out and with a view to the objectives of certain Community programmes being achieved more effectively, Decision 2008/544/EC made the Agency responsible for implementing the following Community programmes and actions: the Public Health Programme 2003-2008, the Public Health Programme 2008-2013 as adopted by Decision No 1350/2007/EC of the European Parliament and of the Council (5), the Consumer Programme 2007-2013 as adopted by Decision 1926/2006/EC of the European Parliament and of the Council (6) and the food safety training measures covered by Regulation (EC) No 882/2004 of the European Parliament and of the Council (7) and Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (8). (3) In the light of the expertise acquired by the Agency, it should be entrusted with the management of certain measures similar to the food safety training measures which it already manages, in particular, extending the scope of the Agency activities to training measures outside the EU Member States. Consequently, the Agency should be entrusted with managing the food safety training measures covered by Commission Decision C(2012) 1548 adopting the 2012 work programme serving as a financial decision for the funding of projects in the area of external trade relations, including access to the markets of non-European Union countries and initiatives in the field of trade-related assistance, and by Article 22(1) and (3) of Regulation (EC) No 1905/2006 of the European Parliament and of the Council of 18 December 2006 establishing a financing instrument for development cooperation (9). (4) The Agency should also be entrusted with managing the agreement with ANEC, the European consumer voice in standardisation, which is governed by the Regulation of the European Parliament and of the Council on European standardisation and amending Council Directives 89/686/EEC of 21 December 1989 on the approximation of the laws of the Member States relating to personal protective equipment (10) and 93/15/EEC of 5 April 1993 on the harmonisation of the provisions relating to the placing on the market and supervision of explosives for civil uses (11) and Directive 94/9/EC of the European Parliament and of the Council of 23 March 1994 on the approximation of the laws of the Member States concerning equipment and protective systems intended for use in potentially explosive atmospheres (12), Directive 94/25/EC of the European Parliament and of the Council of 16 June 1994 on the approximation of the laws, regulations and administrative provisions of the Member States relating to recreational craft (13), European Parliament and Council Directive 95/16/EC of 29 June 1995 on the approximation of the laws of the Member States relating to lifts (14), Directive 97/23/EC of the European Parliament and of the Council of 29 May 1997 on the approximation of the laws of the Member States concerning pressure equipment (15), Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations (16), Directive 2004/22/EC of the European Parliament and of the Council of 31 March 2004 on measuring instruments (17), Directive 2007/23/EC of the European Parliament and of the Council of 23 May 2007 on the placing on the market of pyrotechnic articles (18), Directive 2009/105/EC of the European Parliament and of the Council of 16 September 2009 relating to simple pressure vessels (19) and Directive 2009/23/EC of the European Parliament and of the Council of 23 April 2009 on non-automatic weighing instruments (20). (5) Decision 2004/858/EC should therefore be amended accordingly. (6) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/858/EC shall be amended as follows: (1) in Article 4, the first sentence of paragraph 1 shall be replaced by the following: 1. The Agency shall be responsible for carrying out the following implementation tasks for the management of the second Public Health Programme 2008-2013 as adopted by Decision No 1350/2007/EC of the European Parliament and of the Council (21), the Consumer programme for 2007-2013 as adopted by Decision No 1926/2006/EC of the European Parliament and of the Council (22), the Regulation of the European Parliament and of the Council on European standardisation and the food safety training measures covered by Regulation (EC) No 882/2004 of the European Parliament and of the Council (23), Council Directive 2000/29/EC (24), Decision C(2012) 1548 and Regulation (EC) No 1905/2006 of the European Parliament and of the Council (25): (2) Article 6 shall be replaced by the following: Article 6 Subsidies The Agency shall receive subsidies entered in the general budget of the European Communities from the funds allocated to the second Public Health Programme 2008-2013 as adopted by Decision No 1350/2007/EC, the Consumer programme for 2007-2013 as adopted by Decision No 1926/2006/EC, the Regulation of the European Parliament and of the Council on European standardisation and the food safety training measures covered by Regulation (EC) No 882/2004, Directive 2000/29/EC, Decision C(2012)1548 and Regulation (EC) No 1905/2006.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 369, 16.12.2004, p. 73. (3) OJ L 271, 9.10.2002, p. 1. (4) OJ L 173, 3.7.2008, p. 27. (5) OJ L 301, 20.11.2007, p. 3. (6) OJ L 404, 30.12.2006, p. 39. (7) OJ L 165, 30.4.2004, p. 1. (8) OJ L 169, 10.7.2000, p. 1. (9) OJ L 378, 27.12.2006, p. 41. (10) OJ L 399, 30.12.1989, p. 18. (11) OJ L 121, 15.5.1993, p. 20. (12) OJ L 100, 19.4.1994, p. 1. (13) OJ L 164, 30.6.1994, p. 15. (14) OJ L 213, 7.9.1995, p. 1. (15) OJ L 181, 9.7.1997, p. 1. (16) OJ L 204, 21.7.1998, p. 37. (17) OJ L 135, 30.4.2004, p. 1. (18) OJ L 154, 14.6.2007, p. 1. (19) OJ L 264, 8.10.2009, p. 12. (20) OJ L 122, 16.5.2009, p. 6. (21) OJ L 301, 20.11.2007, p. 3. (22) OJ L 404, 30.12.2006, p. 39. (23) OJ L 165, 30.4.2004, p. 1. (24) OJ L 169, 10.7.2000, p. 1. (25) OJ L 378, 27.12.2006, p. 41.;